Exhibit 10.7

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of June 6, 2012, is entered
into by and among Kenneth Cole Productions, Inc., a New York corporation (the
“Company”), and each of the stockholders of the Company listed on Annex A hereto
(each a “Stockholder” and collectively, the “Stockholders”).

WHEREAS, concurrent with the execution and delivery of this Agreement, KCP
Holdco, Inc., a Delaware corporation (“Parent”), KCP MergerCo, Inc., a New York
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company are entering into an Agreement and Plan of Merger (as amended from time
to time, the “Merger Agreement”; capitalized terms used and not otherwise
defined herein have the meanings assigned to them in the Merger Agreement),
which provides, among other things, for the merger of Merger Sub with and into
the Company, with the Company surviving as a wholly-owned subsidiary of Parent
(the “Merger”);

WHEREAS, as of the date hereof, each Stockholder is the beneficial owner of, and
has the sole or shared right to vote and dispose of, (i) that number of shares
of Class A Common Stock, par value $0.01 per share, of the Company (such shares,
the “Class A Stock”) and (ii) that number of shares of Class B Common Stock, par
value $0.01 per share, of the Company (such shares, the “Class B Stock”, and
together with the Class A Stock, the “Subject Shares”), set forth opposite such
Stockholder’s name on Annex A hereto;

WHEREAS, as of the date hereof, Kenneth D. Cole (the “Principal Stockholder”) is
the beneficial owner of, and has the sole or shared right to vote and dispose
of, the Stock Options and Company Awards set forth on Annex B hereto (such
Company Awards that have voting rights, together with the Subject Shares and any
shares of Class A Stock that the Principal Stockholder may acquire after the
date hereof upon the exercise of any Stock Option, Company Award or otherwise,
collectively, the “Subject Securities”); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that each of the Stockholders agree, and each of the
Stockholders is willing to agree, to the matters set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the parties hereto agree as follows:

1. Voting of Securities.

1.1 Voting Agreement. From the date hereof, and until the termination of this
Agreement pursuant to Section 7, each Stockholder hereby agrees to vote (or
cause to be voted) all of its Subject Securities, at any annual, special or
other meeting of the stockholders of the Company, and at any adjournment or
adjournments or postponement thereof, or pursuant to any consent in lieu of a
meeting or otherwise, which such Stockholder has the right to so vote, in favor
of the approval and adoption of the Merger Agreement, the transactions
contemplated thereby (including, without limitation, the Merger) and any actions
required in furtherance thereof.



--------------------------------------------------------------------------------

1.2 Irrevocable Proxy. Solely with respect to the matters described in
Section 1.1, each Stockholder constitutes and appoints the Company, its general
counsel, each member of the Special Committee and such other persons as the
Special Committee may designate, and in the case of the Kenneth Cole Foundation,
the Principal Stockholder, and each of them, from and after the date hereof
until the earlier to occur of the Effective Time and the termination of this
Agreement pursuant to Section 7 (at which point such constitution and
appointment shall automatically be revoked), as such Stockholder’s attorney,
agent and proxy (each such constitution and appointment, an “Irrevocable
Proxy”), with full power of substitution, for and in the name, place and stead
of such Stockholder, to vote and otherwise act with respect to all of such
Stockholder’s Subject Securities at any annual, special or other meeting of the
stockholders of the Company, and at any adjournment or adjournments or
postponement thereof, and in any action by written consent of the stockholders
of the Company, on the matters and in the manner specified in Section 1.1. EACH
SUCH PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED WITH AN INTEREST
AND, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, SHALL BE VALID AND BINDING ON
ANY PERSON TO WHOM SUCH STOCKHOLDER MAY TRANSFER ANY OF ITS SUBJECT SECURITIES
IN BREACH OF THIS AGREEMENT. Each Stockholder hereby revokes all other proxies
and powers of attorney with respect to all of such Stockholder’s Subject
Securities that may have heretofore been appointed or granted with respect to
the matters covered by Section 1.1, and no subsequent proxy or power of attorney
shall be given (and if given, shall not be effective) by such Stockholder with
respect thereto on the matters covered by Section 1.1. All authority herein
conferred or agreed to be conferred by any Stockholder shall survive the death
or incapacity of such Stockholder and any obligation of any Stockholder under
this Agreement shall be binding upon the heirs, personal representatives,
successors and assigns of such Stockholder. It is agreed that the Company will
not use the Irrevocable Proxy granted by any Stockholder unless such Stockholder
fails to comply with Section 1.1 and that, to the extent the Company uses any
such Irrevocable Proxy, it will only vote the Subject Securities subject to such
Irrevocable Proxy with respect to the matters specified in, and in accordance
with the provisions of, Section 1.1.

1.3 No Further Action. Notwithstanding the foregoing, nothing in this Agreement
shall require a Stockholder to exercise any Stock Option or Company Award owned
of record and/or beneficially owned by such Stockholder.

2. Representations and Warranties of Each Stockholder.

Each Stockholder, severally, as to itself, represents and warrants to the
Company as follows:

2.1 Binding Agreement. Such Stockholder has the capacity or trust power, as
applicable, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and (i) in the case of each Stockholder that is
an individual, the execution and delivery of this Agreement does not require any
consent from such Stockholder’s spouse or any other person, (ii) in the case of
each Stockholder that is a trust, Robyn Transport is such Stockholder’s trustee
and has the authority to execute and deliver this Agreement on behalf of such
Stockholder (iii) in the case of KMC Partners L.P., such Stockholder is a
limited partnership duly formed, validly existing and in good standing under the
laws of the State of

 

2



--------------------------------------------------------------------------------

Delaware, and KMC Partners LLC is its general partner and has full power and
authority to execute and deliver this Agreement on behalf of such Stockholder
and (iv) in the case of the Kenneth Cole Foundation, such Stockholder is a
private foundation duly formed and validly existing under the laws of the State
of New York and Robyn S. Transport, as Special Fund Trustee of the Initial
Special Fund of the Kenneth Cole Foundation, has full power and authority to
execute and deliver this Agreement on behalf of such Stockholder. Such
Stockholder has duly and validly executed and delivered this Agreement and this
Agreement constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms.

2.2 No Conflict. Neither the execution and delivery of this Agreement, nor the
consummation by such Stockholder of the transactions contemplated hereby, nor
the performance of such Stockholder’s obligations hereunder will (a) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
or acceleration) under any contract, agreement, instrument, commitment,
arrangement or understanding, or result in the creation of a security interest,
lien, charge, encumbrance, equity or claim with respect to such Stockholder’s
Subject Securities, (b) require any consent, authorization or approval of any
Person or (c) violate or conflict with any law, writ, injunction or decree
applicable to such Stockholder or such Stockholder’s Subject Securities.

2.3 Ownership of Subject Securities.

(a) Such Stockholder is the sole legal and beneficial owner of the number of the
Subject Shares set forth opposite such Stockholder’s name on Annex A hereto and,
in the case of the Principal Stockholder, the Stock Options and Company Awards
set forth on Annex B hereto, free and clear of any security interests, liens,
charges, encumbrances, equities, claims, options, spousal rights or limitations
of whatever nature and free of any other limitation or restriction (including
any voting agreement or other restriction on the right to vote, sell or
otherwise dispose of such Subject Securities), other than pursuant to this
Agreement, federal securities laws, Company trading policies and, in the case of
the Stock Options and Company Awards, applicable grant agreements, except that
(i) the other Stockholders may be deemed to beneficially own such Subject
Securities under Rule 13d-3 of the Exchange Act and (ii) in the case of each
Stockholder that is a trust or foundation, Robyn Transport, as such
Stockholder’s trustee, may be deemed to beneficially own such Subject Securities
under Rule 13d-3 of the Exchange Act.

(b) Such Stockholder has the sole power to vote (or cause to be voted), but
excluding any Stock Options or Company Awards that have no voting rights, and to
dispose of (or cause to be disposed of) the Subject Securities set forth
opposite such Stockholder’s name on Annex A or Annex B hereto, as applicable,
except that (i) in the case of KMC Partners L.P., the Principal Stockholder, in
his capacity as the Managing Member of KMC Partners, LLC (the general partner of
KMC Partners L.P.), has the power to vote (or cause to be voted) and to dispose
of (or cause to be disposed of) such Subject Securities and (ii) in the case of
each Stockholder that is a trust or foundation, Robyn Transport, as such
Stockholder’s trustee, has the power to vote (or cause to be voted) and to
dispose of (or cause to be disposed of) such Subject Securities.

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company.

The Company represents and warrants to the Stockholders as follows:

3.1 Binding Agreement. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of New York and has
full corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by the Company and the consummation of the transactions
contemplated hereby have been duly and validly authorized by the board of
directors of the Company, and no other corporate proceedings on the part of the
Company are necessary to authorize the execution, delivery and performance of
this Agreement by the Company and the consummation of the transactions
contemplated hereby. The Company has duly and validly executed this Agreement
and this Agreement constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

3.2 No Conflict. Neither the execution and delivery of this Agreement, the
consummation by the Company of the transactions contemplated hereby, nor the
compliance by the Company with any of the provisions hereof, will (a) conflict
with or result in a breach of any provision of its certificate of incorporation
or by-laws, (b) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation, or acceleration) under any contract,
agreement, instrument, commitment, arrangement or understanding to which it is a
party, (c) require any consent, authorization or approval of any Person or
(d) violate or conflict with any Law, writ, injunction or decree applicable to
the Company.

4. Transfer and Other Restrictions.

Until the earlier of (i) the termination of this Agreement pursuant to Section 7
and (ii) the date the Stockholder Approval is obtained:

4.1 Certain Prohibited Transfers. Each Stockholder agrees not to, except as
provided for in the Merger Agreement,

(a) sell, sell short, transfer (including by gift), pledge, encumber, assign or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, encumbrance,
assignment or other disposition of, any of its Class B Shares (unless such Class
B Shares are first converted into Class A Shares) or any interest contained
therein, other than pursuant to this Agreement and other than transfers
(including by gift) of Class B Shares from a Stockholder to an Affiliate thereof
who executes a joinder agreement agreeing to be bound by this Agreement as a
Stockholder hereunder (a “Permitted Transfer”);

(b) with respect to any of its Subject Securities, grant any proxy or power of
attorney or enter into any voting agreement or other arrangement relating to the
matters covered by Section 1.1, other than this Agreement; or

(c) deposit any of its Subject Securities into a voting trust.

 

4



--------------------------------------------------------------------------------

4.2 Additional Securities. Without limiting any provisions of the Merger
Agreement, in the event of any stock dividend, stock split, recapitalization,
reclassification, combination or exchange of shares of capital stock of the
Company on, of or affecting any Stockholder’s Subject Securities, then the terms
of this Agreement shall apply to the shares of capital stock or other such
securities of the Company held by such Stockholder immediately following the
effectiveness of such event.

5. Publication. Each Stockholder hereby permits the Company to publish and
disclose such Stockholder’s identity and ownership of the Subject Shares, the
nature of the such Stockholder’s commitments, arrangement and understandings
pursuant to this Agreement and/or the text of this Agreement in (a) press
releases relating to the Merger Agreement, (b) the Schedule 13E-3 and the Proxy
Statement, (c) any document required to be filed with the U.S. Securities and
Exchange Commission or other regulatory agencies or required to be mailed by the
Company to its stockholders relating to the Merger Agreement and (d) any other
disclosures or filings required under the Merger Agreement or applicable Law
relating to the Merger Agreement.

6. Specific Enforcement. The parties hereto agree that irreparable harm would
occur in the event any of the provisions of this Agreement were not to be
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms hereof in addition to
any other remedies to which they are entitled at Law or in equity.

7. Termination. This Agreement shall terminate on the earliest to occur of
(a) the termination of the Merger Agreement in accordance with its terms,
(b) the date of a Change in the Company Recommendation, (c) a written agreement
between the Company and any Stockholder to terminate this Agreement, provided
that any such termination shall be effective only with respect to such
Stockholder and (d) the Effective Time. The termination of this Agreement in
accordance with this Section 7 shall not relieve any party from liability for
any breach of its obligations hereunder committed prior to such termination.

8. Survival. The representations, warranties and agreements of the parties
contained in this Agreement shall not survive any termination of this Agreement,
provided, however, that no such termination shall relieve any party hereto from
any liability for any breach of this Agreement committed prior to such
termination.

9. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or sent by
telecopy, overnight courier service or by registered or certified mail (postage
prepaid, return receipt requested), to the respective parties at the following
addresses or at such addresses as shall be specified by the parties by like
notice:

If to the Company:

Kenneth Cole Productions, Inc.

603 West 50th Street

New York, NY 10019

Telecopier: (212) 315-8279

Attention: Michael Colosi

 

5



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Telecopier: (212) 839-5599

Attention: Joseph W. Armbrust

If to any Stockholder, to the address of such Stockholder set forth opposite
such Stockholder’s name on Annex A hereto, with a copy to (which shall not
constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Telecopier: (212) 728-9129

Attention: Adam M. Turteltaub

10. Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, among the parties,
or any of them, with respect to the subject matter hereof.

11. Amendment; Release. This Agreement may not be modified, amended, altered or
supplemented except by a written agreement between the Company and any
Stockholder, provided that any such modification, amendment, alteration or
supplement shall be effective only with respect to such Stockholder.

12. Successors and Assigns. This Agreement shall not be assigned by operation of
law or otherwise by any Stockholder without the prior written consent of the
Company and each Stockholder except to an Affiliate in connection with a
Permitted Transfer. This Agreement will be binding upon, inure to the benefit of
and be enforceable by each party and such party’s respective heirs,
beneficiaries, executors, representatives and permitted assigns.

13. Counterparts. This Agreement may be executed by facsimile and in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

14. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
laws thereof, except to the extent that mandatory provisions of federal law
apply. Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York and any appellate court thereof and the United
States District Court for the Southern District of New York and any appellate
court thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or

 

6



--------------------------------------------------------------------------------

the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (i) agrees not to commence any such action
except in such courts, (ii) agrees that any claim in respect of any such action
or proceeding may be heard and determined in such courts, (ii) waives, to the
fullest extent it may legally and effectively do so any objection which it may
now or hereafter have to venue of any such action or proceeding in any such
courts, and (iv) waives, to the fullest extent permitted by Law, the defense of
any inconvenient forum to the maintenance of such action or proceeding in any
such courts. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each of the parties to this Agreement irrevocably consents to service of process
in any such action or proceeding in the manner provided for notices in Section 9
of this Agreement; provided, however, that nothing in this Agreement shall
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

15. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF
THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY, AND (D) IT HAS BEEN
INDUCED TO ENTER THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS CONTAINED IN THIS SECTION 15.

16. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any terms or provisions of this
Agreement in any other jurisdiction so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

17. Capacity. The Principal Stockholder is entering into this Agreement solely
in his capacity as the record holder or beneficial owner of the Subject
Securities and nothing herein shall limit or affect any actions taken by the
Principal Stockholder or any of his Affiliates or Associates in the capacity of
director or officer of the Company, and no such person who is or becomes during
the term hereof a director or officer of the Company shall be deemed to make any
agreement or understanding in this Agreement in such person’s capacity as a
director or officer.

 

7



--------------------------------------------------------------------------------

18. Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

19. Headings. Headings are used for reference purposes only and do not affect
the meaning or interpretation of this Agreement.

20. Effectiveness. The obligations of the Stockholders under this Agreement
shall not be effective or binding upon the Stockholders until such time as the
Merger Agreement is executed and delivered by the parties thereto.

[Signatures on the following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Voting Agreement has been duly executed and delivered
by a duly authorized officer of the Company and each Stockholder, on the day and
year first written above.

 

KENNETH COLE PRODUCTIONS, INC. By:  

/s/ Paul Blum

  Name:  

Paul Blum

  Title:   Chief Executive Officer

 

KMC PARTNERS L.P. By:   KMC Partners LLC, its general partner By:  

/s/ Kenneth D. Cole

  Name:   Kenneth D. Cole   Title:   Managing Member By:  

/s/ Kenneth D. Cole

  Kenneth D. Cole  

/s/ Robyn S. Transport

  Robyn S. Transport, as Trustee of the Family Trust u/a/d 4/26/10, KDC July
2010 GRAT u/a/d 7/12/10, KDC 2009 GRAT u/a/d 2/2/09, KDC 2009 Family GRAT u/a/d
2/2/09 and Kenneth Cole 1994 Charitable Remainder Trust u/a/d 12/19/94

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

KENNETH COLE FOUNDATION By:   /s/ Robyn S. Transport   Robyn S. Transport, as
Special Fund Trustee of the Initial Special Fund of the Kenneth Cole Foundation

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Annex A

 

     Subject Shares  

Name and Address of

        Stockholder

  

Class A
Shares

    

Class B
Shares

 

KMC Partners L.P.

c/o Kenneth D. Cole

Kenneth Cole Productions, Inc.

603 West 50th Street

New York, NY 10019

     0         187,500   

Kenneth D. Cole

c/o Kenneth Cole Productions, Inc.

603 West 50th Street

New York, NY 10019

     353,653         6,424,792   

Robyn Transport as Trustee of the

Family Trust u/a/d 4/26/10

c/o Robyn Transport

TAG Associates, LLC

75 Rockefeller Plaza, 9th Floor

New York, NY 10019

     0         132,021   

KDC July 2010 GRAT u/a/d 7/12/10

c/o Robyn Transport

TAG Associates, LLC

75 Rockefeller Plaza, 9th Floor

New York, NY 10019

     0         204,852   

KDC 2009 GRAT u/a/d 2/2/09

c/o Robyn Transport

TAG Associates, LLC

75 Rockefeller Plaza, 9th Floor

New York, NY 10019

     0         470,666   



--------------------------------------------------------------------------------

Name and Address of

        Stockholder

  

Class A
Shares

    

Class B
Shares

 

KDC 2009 Family GRAT u/a/d 2/2/09

c/o Robyn Transport

TAG Associates, LLC

75 Rockefeller Plaza, 9th Floor

New York, NY 10019

     0         470,666   

Kenneth Cole 1994 Charitable

Remainder Trust u/a/d 12/19/94

c/o Robyn Transport

TAG Associates, LLC

75 Rockefeller Plaza, 9th Floor

New York, NY 10019

     150,000         0   

Kenneth Cole Foundation

c/o Robyn Transport

TAG Associates, LLC

75 Rockefeller Plaza, 9th Floor

New York, NY 10019

     133,000         0   



--------------------------------------------------------------------------------

Annex B

Principal Stockholder’s Stock Options and Company Awards

 

Stock Options

 

Grant Date

  

Grant Type

   Exercise Price      Number of Shares of
Class A Stock
Underlying Option      Expiration Date  

05/27/2010

  

Non Qualified

Stock Option

   $ 11.80         150,000         05/27/2020   

03/11/2009

  

Non Qualified

Stock Option

   $ 5.36         196,426         03/11/2019   

05/29/2008

  

Non Qualified

Stock Option

   $ 14.84         300,000         05/29/2018   

08/02/2004

  

Non Qualified

Stock Option

   $ 32.09         250,000         08/02/2014   

02/27/2003

  

Non Qualified

Stock Option

   $ 22.75         100,000         02/27/2013   

02/06/2003

  

Non Qualified

Stock Option

   $ 23.85         150,000         02/06/2013   

 

Restricted Shares

           

Grant Date

   Grant Type    Number  of
Restricted
Shares  

01/05/2012

   Restricted Shares      33,723   

Performance Shares set forth on Attachment 3.02(b)(5) of the Company Disclosure
Letter.